Citation Nr: 0701680	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-06 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for bilateral hearing loss. 

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for tinnitus.  

3.  Entitlement to a disability evaluation in excess of 30 
percent for vertigo.   

4.  Entitlement to a disability evaluation in excess of 10 
percent for fracture of the right wrist with secondary 
neuropathy.   

5.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a fractured left mandible and 
maxilla with tempormandibular joint dysfunction.   

6.  Entitlement to a disability evaluation in excess of 10 
percent for facial scars.   

7.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.   



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran had active duty from April 1956 to December 1961.   

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions dated in October 2002 
and December 2004, by the Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The October 2002 rating 
decision denied entitlement to increased ratings for 
bilateral hearing loss, vertigo, facial scars, residuals of a 
fractured left mandible, and residuals of a fractured right 
wrist, and entitlement to a total rating due to 
unemployability.  The veteran was notified of this decision 
in October 2002 and he filed a notice of disagreement in 
December 2002.  The December 2004 rating decision granted 
service connection for tinnitus and assigned a 10 percent 
rating from December 6, 2004.  The veteran was notified of 
the decision in December 2004.  He filed a notice of 
disagreement in January 2005.  A statement of the case was 
issued in February 2005.  The veteran filed a substantive 
appeal in February 2005.  

The veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in May 2005.  A transcript of 
the hearing is associated with the veteran's claims folder. 

The issues of entitlement to a disability evaluation in 
excess of 10 percent for residuals of a fractured mandible 
and maxilla with tempormandibular joint dysfunction and 
entitlement to a disability evaluation in excess of 10 
percent for facial scars are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected bilateral hearing loss is 
manifested by Level VIII hearing in the right ear and Level 
VIII to IX hearing in the left ear. 

2.  The service-connected tinnitus is assigned a 10 percent 
rating, the maximum rating authorized under Diagnostic Code 
6260.

3.  The service-connected vertigo is manifested by dizziness, 
loss of balance, and recurrent unsteadiness or staggering 
without evidence of Meniere's syndrome or cerebellar gait.  

4.  The service-connected fracture of a right wrist 
(dominant) is manifested by pain without objective evidence 
of decreased range of motion, nonunion, ankylosis, 
neuropathy, or arthritis.  

5.  Service connection is in effect for bilateral hearing 
loss which is rated as 50 percent disabling, tinnitus which 
is rated as 10 percent disabling, vertigo which is rated as 
30 percent disabling, residuals of a fractured left mandible 
and maxilla with temporomandibular joint dysfunction which is 
rated as 10 percent disabling, facial scars which is rated as 
10 percent disabling, and fracture of the right wrist which 
is rated as 10 percent disabling; the combined rating is 80 
percent and the veteran meets the percentage requirements of 
38 C.F.R. § 4.16(a).  

6.  The veteran has a GED and has work experience moving and 
installing hotel restaurant equipment, working as a repairman 
and in sales in the food service business, delivering 
newspapers, and operating a commercial vending business.   

7.  The veteran meets the percentage criteria for a total 
disability rating based on individual unemployability due to 
the service-connected bilateral hearing loss, vertigo, and 
tinnitus, and there is competent medical evidence of record 
that these disabilities render him unable to secure or follow 
a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 50 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2006). 

2.  There is no legal basis for the assignment of an initial 
rating in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002); 38 C.F.R. §§ 4.1-4.16, 4.87, Diagnostic 
Code 6260 (2006).

3.  The criteria for a disability evaluation in excess of 30 
percent for vertigo have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Codes 6204, 6205 
(2006). 

4.  The criteria for entitlement to a rating in excess of 10 
percent for fracture of a right wrist with secondary 
neuropathy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 4.124a, 
Diagnostic Codes 5214, 5215 8515 (2006). 

5.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.341(a), 4.1, 4.15, 4.16 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Regarding the claim for an initial rating in excess of 10 
percent for tinnitus, the Board finds that no further action 
is necessary to comply with VA's duties to notify and assist 
the veteran under the VCAA.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.  The Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable to matters 
in which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  As set forth in more 
detail below, the veteran's appeal must be denied as a matter 
of law.  Thus, the Board finds that any deficiency in VA's 
VCAA notice or development action is harmless error.  Neither 
the veteran nor his representative has argued otherwise.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the claim for entitlement to a total rating based 
upon individual unemployability due to service-connected 
disabilities, in view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
veteran in substantiating this claim.  See 38 U.S.C.A. § 
5103A(a)(2); Wensch v. Principi, 15 Vet App 362 (2001).  

Regarding the remaining claims on appeal, the Board concludes 
that the veteran has been afforded appropriate notice under 
the VCAA.  VA provided a VCAA notice letter to the veteran in 
April 2002.  The letter notified the veteran of what 
information and evidence must be submitted to substantiate 
the claims for higher ratings, as well as what information 
and evidence must be provided by the veteran and what 
information and evidence would be obtained by VA.  He was 
also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
that pertains to the claims to the RO.  The content of the 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA notice was 
provided to the veteran prior to the initial AOJ unfavorable 
decision in October 2002.    

The Court in Dingess/Hartman held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service) are not at issue.  As to element (4), 
degree of disability, the veteran has been notified of the 
rating criteria.  The veteran was not notified as to element 
(5), effective date.  The Board notes that whatever effective 
date is assigned by the RO is an appealable issue.  Moreover, 
element (5), effective date, is rendered moot via the RO's 
denial of the increased ratings.  In other words, any lack 
advisement as to that element is meaningless, because an 
increased disability rating was not assigned and thus there 
can be no effective date to assign.  Thus, there is no 
prejudice to the veteran in the Board's considering this case 
on its merits.  The record fails to show prejudicial error as 
to timing or content of the VCAA notice.

The Board finds that the duty to assist has been met.  The 
veteran has not identified any specific treatment; although 
the veteran did submit audiometric examinations dated in 2004 
and 2005.  VA treatment records dated from February 1999 to 
September 2002 have been obtained.  The veteran was afforded 
VA examinations in July 2002, September 2002, and December 
2004 in order to evaluate the nature and severity of the 
service-connected disabilities.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.   

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127. 

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.   




Rating bilateral hearing loss and ear diseases 

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Pertinent regulations provide that an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

Under Diagnostic Code 6204, peripheral vestibular disorders, 
a 30 percent rating is assigned for dizziness and occasional 
staggering.  A 10 percent rating is assigned for occasional 
dizziness.  The Note indicates that objective findings 
supporting the diagnosis of vestibular disequilibrium are 
required before a compensable evaluation can be assigned 
under this code.  Hearing impairment or suppuration shall be 
separately rated and combined.  38 C.F.R. § 4.87, Diagnostic 
Code 6204. 

Under Diagnostic Code 6205, Meniere's syndrome (endolymphatic 
hydrops), a 30 percent rating is assigned for Meniere's 
syndrome with hearing impairment with vertigo less than once 
a month, with or without tinnitus.  A 60 percent evaluation 
is assigned when there is hearing impairment with attacks of 
vertigo and cerebellar gait occurring from one to four times 
a month, with or without tinnitus.  A 100 percent rating is 
warranted when there is hearing impairment with attacks of 
vertigo and cerebellar gait occurring more than once weekly, 
with or without tinnitus.  It is noted that Meniere's 
syndrome may be rated either under these criteria or by 
separately evaluating vertigo (as a peripheral vestibular 
disorder), hearing impairment, and tinnitus, whichever method 
results in a higher overall evaluation.  An evaluation for 
hearing impairment, tinnitus, or vertigo may not be combined 
with an evaluation under Diagnostic Code 6205.  38 C.F.R. 
§ 4.87, Diagnostic Code 6205.  

Rating wrist disabilities.  

Under Diagnostic Code 5215, limitation of motion of the 
wrist, a 10 percent rating, the maximum rating, is warranted 
when there is limitation of motion of the wrist with 
dorsiflexion less than 15 degrees or with palmar flexion 
limited in line with the forearm.  38 U.S.C.A. § 4.71a, 
Diagnostic Code 5215. 

Under Diagnostic Code 5214, ankylosis of the wrist, a 30 
percent disability evaluation is warranted when there is 
favorable ankylosis in 20 to 30 degrees dorsiflexion in the 
major wrist.  A 40 percent disability evaluation is 
contemplated for ankylosis of the major wrist in any other 
position, except favorable.  A 50 percent rating is assigned 
for ankylosis of the major wrist when ankylosis is 
unfavorable, in any degree of palmar flexion, or with ulnar 
or radial deviation.  38 U.S.C.A. § 4.71a, Diagnostic Code 
5214.  



Total rating based upon individual unemployability due to 
service-connected disabilities.

Total disability meriting a 100 percent schedular rating 
exists "when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  
38 C.F.R. §§ 3.340(a)(1), 4.15.  Where the schedular 
disability rating is less than 100 percent, a total rating 
due to individual unemployability may nonetheless be assigned 
if a veteran is rendered unemployable as a result of service-
connected disabilities, provided that certain regulatory 
requirements are satisfied.  See 38 C.F.R. §§ 3.341(a), 
4.16(a). 

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  For the above 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) Disability of one or both lower 
extremities, including the bilateral factor, if applicable, 
(2) disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  38 C.F.R. § 4.16. 

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that 
provides an annual income that exceeds the poverty threshold 
for one person, irrespective of the number of hours or days 
that the veteran actually works and without regard to the 
veteran's earned annual income...."  Other factors to be 
considered in determining whether a veteran is unemployable 
are his level of education, his employment history, and his 
vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 
221, 223 (1992).  However, advancing age, any impairment 
caused by conditions that are not service connected, and 
prior unemployability status must be disregarded when 
determining whether he currently is unemployable.  38 C.F.R. 
§ 4.16(a).  

Additionally, where the percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 



Analysis

Entitlement to a disability evaluation in excess of 50 
percent for bilateral hearing loss.   

The veteran underwent a VA audiometric evaluation in 
September 2002.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

75
85
95
100
LEFT

85
85
95
100

The average puretone threshold for the right ear was 89 
decibels.  Speech audiometry revealed speech recognition 
ability of 76 percent in the right ear.  The average puretone 
threshold for the left ear was 91 decibels.  Speech 
audiometry revealed speech recognition ability of 64 percent 
in the left ear.  

The findings of the September 2002 evaluation translates to 
level VIII hearing loss in the right ear and level IX hearing 
loss in the left ear when applied to Table VIA of the rating 
schedule.  The Board has considered the application of Table 
VIA in this case because the veteran's puretone thresholds 
for the right and left ears was more than 55 decibels in each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) and under Table VIA, the Roman numeral designation for 
hearing impairment is higher.  Under Table VIA, an average 
puretone hearing loss for the right ear of 89 decibels 
translates to a level VIII and an average puretone hearing 
loss for the left ear of 91 decibels translates to a level 
VIII.  When applying Table VII, level VIII for the right ear 
and level IX for the left ear equates to a 50 percent 
disability evaluation.  

The veteran underwent another VA audiometric and ear disease 
examination in December 2004.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

75
85
95
95
LEFT

85
85
95
90

The average puretone threshold for the right ear was 89 
decibels.  Speech audiometry revealed speech recognition 
ability of 58 percent in the right ear.  The average puretone 
threshold for the left ear was 88 decibels.  Speech 
audiometry revealed speech recognition ability of 68 percent 
in the left ear.  

The findings of the December 2004 VA examination report 
translates to level VIII hearing loss in the right ear when 
applied to Table VI of the rating schedule and level VIII 
hearing loss in the left ear when applied to Table VIA of the 
rating schedule.  This level of hearing loss warrants a 50 
percent rating and no higher under Table VII of the rating 
schedule.  

The veteran has submitted two private audiometric 
evaluations.  On the audiological evaluation in January 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

75
90
90
110
LEFT

85
90
100
105

The average puretone threshold for the right ear was 91 
decibels.  The average puretone threshold for the left ear 
was 95 decibels.  It is not clear from the private 
audiometric report whether the speech discrimination test was 
Maryland CNC, as required by 38 C.F.R. § 4.85.  Speech 
audiometry revealed speech discrimination of 40 percent in 
the right ear and 24 percent in the left ear.  

The findings of the January 2004 audiometric translates to 
level X hearing loss in the right ear when applied to Table 
VI of the rating schedule and level XI hearing loss in the 
left ear when applied to Table VIA of the rating schedule.  
This level of hearing loss warrants a 90 percent rating under 
Table VII of the rating schedule.  

On the audiological evaluation in March 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

75
90
95
100
LEFT

85
95
95
100

The average puretone threshold for the right ear was 90 
decibels.  The average puretone threshold for the left ear 
was 94 decibels.  It is not clear from the private 
audiometric report whether the speech discrimination test was 
Maryland CNC, as required by 38 C.F.R. § 4.85.  Speech 
audiometry revealed speech discrimination of 50 percent in 
the right ear and 484 percent in the left ear.  

The findings of the March 2005 audiometric translates to 
level VIII hearing loss in the right ear when applied to 
Table VI and Table VIA of the rating schedule and level IX 
hearing loss in the left ear when applied to Table VI and 
Table VIA of the rating schedule.  This level of hearing loss 
warrants a 50 percent rating under Table VII of the rating 
schedule.  

The Board finds that the preponderance of the evidence 
establishes a level VIII hearing loss in the right ear and a 
VIII to IX hearing loss in the left ear.  The September 2002 
and December 2004 VA audiometric examinations support these 
results.  The Board notes that a higher degree of hearing 
impairment was detected upon the private audiometric 
examination in January 2004.  However, as noted above, it is 
not clear that the speech discrimination test complied with 
38 C.F.R. § 4.85.  Furthermore, two hearing audiometric 
examination which followed the January 2004 audiometric 
examination showed hearing impairment at a level VIII hearing 
loss in the right ear and a VIII to IX hearing loss in the 
left ear.  These examinations were conducted in December 2004 
and March 2005.  The Board concludes that the preponderance 
of the evidence translates to level VIII hearing loss in the 
right ear and level VIII to IX hearing loss in the left ear.  
This level of hearing loss warrants a 50 percent rating and 
no higher under Table VII of the rating schedule.  The 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation for bilateral hearing loss and 
the claim is denied.  In reaching its decision, the Board has 
considered the doctrine of reasonable doubt, however, as the 
evidence is not in equipoise, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Entitlement to an initial rating in excess of 10 percent for 
tinnitus.  

A review of the record indicates that in a December 2004 
rating decision, the RO granted service connection for 
tinnitus, and a 10 percent rating was assigned under 
Diagnostic Code 6260 from December 6, 2004.  The veteran 
timely appealed the disability evaluation assigned to the 
tinnitus.  
 
In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003, versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
Federal Circuit.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the Court 
erred in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limit a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  

In light of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes a schedular rating in excess of a single 10 percent 
rating for tinnitus.  As the current version of Diagnostic 
Code 6260 explicitly prohibits a schedular rating in excess 
of 10 percent for tinnitus whether perceived in one ear or 
both, the claim for a schedular rating in excess of 10 
percent for tinnitus, including based on assignment of 
separate 10 percent ratings for each ear, must be denied as 
lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

Entitlement to a disability evaluation in excess of 30 
percent for vertigo.  

As it currently stands, the veteran is receiving the highest 
evaluation, 30 percent, under Diagnostic Code 6204, for the 
service-connected vertigo.  

A higher rating is possible under Diagnostic Code 6205, 
meniere's disease.  The service-connected vertigo can be 
rated under Diagnostic Code 6205 by analogy.  See 38 C.F.R. 
§ 4.20.  Under Diagnostic Code 6205, a 60 percent rating is 
warranted for hearing impairment with attacks of vertigo and 
cerebellar gait occurring more than once weekly, with or 
without tinnitus.  A 100 percent rating is warranted when 
there is hearing impairment with attacks of vertigo and 
cerebellar gait occurring more than once weekly, with or 
without tinnitus.  It is noted that Meniere's syndrome may be 
rated either under these criteria or by separately evaluating 
vertigo (as a peripheral vestibular disorder), hearing 
impairment, and tinnitus, whichever method results in a 
higher overall evaluation.  An evaluation for hearing 
impairment, tinnitus, or vertigo may not be combined with an 
evaluation under Diagnostic Code 6205.  38 C.F.R. § 4.87, 
Diagnostic Code 6205.  

The record shows that the veteran is currently receiving a 
separate 50 percent rating for hearing loss, a 30 percent 
rating for vertigo, and a 10 percent rating for tinnitus, 
which, when combined under 38 C.F.R. § 4.25, results in a 70 
percent rating.  Therefore, a higher rating may be possible 
for the service-connected vertigo, with consideration of 
hearing impairment and tinnitus, under Diagnostic Code 6205 
if the criteria for a 100 percent rating is met.  

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of a 100 percent rating under Diagnostic Code 6205 
for the service-connected vertigo.  There is evidence that 
the veteran has hearing impairment, vertigo, and tinnitus.  
However, the record does not demonstrate objective 
manifestations of cerebellar gait.  In the December 2004 VA 
examination report, the examiner specifically noted that the 
veteran did not have cerebellar gait.  The diagnosis was 
recurrent unsteadiness.  Thus, the Board concludes that the 
criteria for a 100 percent rating under Diagnostic Code 6205 
have not been met.  

The Board finds that the preponderance of the evidence of 
record is against the assignment of a disability rating in 
excess of 30 percent for vertigo, and the claim for an 
increased rating is denied.  In reaching its decision, the 
Board has considered the doctrine of reasonable doubt, 
however, as the evidence is not in equipoise, the doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Entitlement to a disability evaluation in excess of 10 
percent for residuals of a right wrist fracture with 
secondary neuropathy.  

The veteran's service-connected fracture of the right wrist 
with secondary neuropathy is currently rated as 10 percent 
disabling under the provisions of Diagnostic Code 5215, 
limitation of motion of the wrist.  Under Diagnostic Code 
5215, the maximum rating allowed for disability resulting 
from limitation of motion of the wrist is 10 percent.  Since 
the veteran currently receives the maximum 10 percent rating, 
an increased rating under this provision is not possible. 

The Board has considered whether a higher rating is warranted 
under other diagnostic codes pertinent to the wrist.  A 
higher rating is not warranted under Diagnostic Code 5214, 
ankylosis of the wrist.  The record contains no objective 
finding of ankylosis (favorable or unfavorable).  The 
September 2002 VA examination reports indicates that the 
veteran had full range of motion of the wrist.  Diagnostic 
Code 5211, impairment of the ulna, and Diagnostic Code 5212, 
impairment of the radius, are not for application since there 
is no evidence of such impairment.  Diagnostic Code 5003, 
degenerative arthritis, is not for application since there is 
no evidence of x-ray findings of arthritis.  

The Board has also considered whether a higher rating is 
warranted under Diagnostic Code 8515.  Incomplete paralysis 
of the median nerve of the major hand warrants a 10 percent 
rating when mild, a 30 percent rating when moderate, and a 50 
percent rating when severe.  38 C.F.R. § 4.124a, Diagnostic 
Code 8515.  The Board notes that the medical evidence of 
record reveals no current objective finding of neurological 
deficits in the veteran's upper right extremity due to the 
residuals of a fractured right wrist.  A May 1999 VA 
examination report indicates that there was no significant 
atrophy, weakness, or sensory loss.  A December 1999 VA 
examination report indicates that there was a history of 
right median nerve damage; examination was normal.  A 
September 2002 VA neurological examination report indicates 
that the examiner attributed the areflexia and sensory loss 
to diabetic neuropathy which is not service-connected.  
Examination of the wrist was normal.  Grip strength was 
grossly normal.  The veteran had complaints of daily pain in 
the right wrist.    Since the VA examinations did not show 
evidence of even mild incomplete paralysis caused by the 
fracture to the right wrist, a rating under Diagnostic Code 
8515 is not warranted.

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  However, 
where a musculoskeletal disability is currently evaluated at 
the highest schedular evaluation available based upon 
limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, since the 
veteran has been granted the maximum rating possible under 
Diagnostic Code 5215, the analysis required by DeLuca, supra, 
would not result in a higher schedular rating.

In conclusion, the Board finds that a preponderance of the 
evidence is against the veteran's claim for an increased 
rating for residuals of a fracture of the right wrist with 
neuropathy, and the claim for an increased rating is denied.  
As the preponderance of the evidence weighs against the 
claim, the benefit-of-the- doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).



Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities. 

Service connection is in effect for bilateral hearing loss 
which is rated as 50 percent disabling, tinnitus which is 
rated as 10 percent disabling, vertigo which is rated as 30 
percent disabling, residuals of a fractured left mandible and 
maxilla with temporomandibular joint dysfunction which is 
rated as 10 percent disabling, facial scars which is rated as 
10 percent disabling, and fracture of the right wrist with 
secondary neuropathy which is rated as 10 percent disabling.  
The combined rating is 80 percent and the veteran meets the 
percentage requirements of 38 C.F.R. § 4.16(a).  The Board 
will now examine whether the service-connected disabilities 
render the veteran unable to secure or follow a substantially 
gainful occupation. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that 
provides an annual income that exceeds the poverty threshold 
for one person, irrespective of the number of hours or days 
that the veteran actually works and without regard to the 
veteran's earned annual income...."  Other factors to be 
considered in determining whether a veteran is unemployable 
are his level of education, his employment history, and his 
vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 
221, 223 (1992).  However, advancing age, any impairment 
caused by conditions that are not service connected, and 
prior unemployability status must be disregarded when 
determining whether he currently is unemployable.  38 C.F.R. 
§ 4.16(a).  

Review of the record reveals that there is medical evidence 
that the veteran's service-connected vertigo precludes the 
veteran from active but not sedentary employment.  In a March 
2004 VA medical opinion, the VA physician indicated that he 
had reviewed the veteran's examination reports prior to 
rendering the medical opinion.  The VA physician stated that 
he was asked to render an opinion as to the veteran's 
employability and level of disability.  The VA physician 
noted that the veteran had vertigo.  The VA physician noted 
that examination reports indicated that the veteran could jog 
in place and he was able to balance himself enough to 
undress, but the veteran did have difficulty in ambulation 
and he used a cane to get around.  The VA physician indicated 
that the only condition that would interfere with employment 
would be the vertigo and this would not prevent sedentary 
employment.  The VA physician concluded that therefore, in 
his opinion, gainful employment requiring ambulation would be 
difficult for the veteran however, there was no reason why 
the veteran could not be employed in a sedentary occupation.  
Regarding the veteran's bilateral hearing loss, a December 
2004 VA examination report indicates that the veteran should 
be able to be gainfully employed in a job that does not 
require good hearing for delivery type work.  The Board finds 
that the medical evidence essentially establishes that the 
service-connected vertigo renders the veteran unemployable 
except as to sedentary work and the service-connected 
bilateral hearing loss renders the veteran unemployable 
except as to work that does not require good hearing.   

In determining whether the veteran is unemployable for 
substantially gainful employment, other factors to be 
considered in determining whether a veteran is unemployable 
are his level of education, his employment history, and his 
vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 
221, 223 (1992).  In the present case, the evidence of record 
shows that the veteran has obtained a GED and he took some 
courses at a community college but he did not obtain a 
degree.  In service, the veteran's military occupation was 
cook.  After service, the veteran worked for a hotel 
restaurant equipment company for about six years.  See Travel 
Board Hearing Transcript, pages 8-9.  The position required a 
lot of activity with moving and installing equipment in 
restaurants.  After the veteran left this position, he got 
into the coffee business.  See Travel Board Hearing 
Transcript, page 9.  The veteran worked for the C. Food 
Service, first as a repairman and then, he worked in sales.  
The veteran worked in this business for 18 years.  He also 
worked as a newspaper deliveryman from 1979 to 1988.  

More recently, the veteran was a self-employed commercial 
vendor from February 1995 to February 1, 2001.  See April 
2002 application for compensation based on unemployability.  
The veteran stated that in his coffee business (the 
commercial vending business), he felt that the business has 
not grown because he was afraid to carry big coffee machines 
to a customer to set them up.  He stated that he depended on 
his daughter to get the new accounts.  He indicated that 
because of his hearing, he was unable to make the coffee 
service grow like it should.  See Travel Board Hearing 
Transcript, page 9.  Currently, the veteran was only able to 
work three days a month.  See Travel Board Hearing 
Transcript, page 9.  "Marginal employment," for example, as a 
self-employed worker or at odd jobs or while employed at less 
than half of the usual remuneration, shall not be considered 
"substantially gainful employment."  38 C.F.R. § 4.16(a).  

The veteran stated that he never worked in a desk position 
for eight hours a day.  In the February 2005 Form 9, the 
veteran stated that his filed of work, all of his life, has 
been sales.  He stated that he cannot adequately communicate 
in a way that makes his past occupation even minimally 
productive.  The veteran stated that based upon his inability 
to hear and concentrate (due to tinnitus), he would be unable 
to function in a sales occupation.   

The Board finds that the evidence establishes that the 
veteran's service-connected hearing loss, vertigo, and 
tinnitus preclude him from engaging in substantially gainful 
employment.  The medical evidence establishes that the 
veteran is precluded from employment which requires good 
hearing due to the hearing impairment.  He is also precluded 
from employment which is more than sedentary due to the 
service-connected vertigo.  Based upon these medical 
opinions, the veteran would be able to work in a position 
which is sedentary and which does not require "good" 
hearing.  There evidence shows that the veteran has no 
training or employment experience for such a position.  The 
evidence of record shows that the veteran has worked in 
positions requiring activity, such as cook, repairman, 
delivery man, and sales.  He has employment experience in 
positions which require good hearing such as cook and sales.  
The Board finds that when the degree of severity of the 
service-connected hearing impairment, vertigo, and tinnitus 
is considered in addition to the veteran's level of 
education, his employment history, and his vocational 
attainment, the service-connected disabilities preclude the 
veteran from securing and following a substantially gainful 
occupation.  Accordingly, the Board concludes that a grant of 
total disability rating based on individual unemployability 
due to service-connected disabilities is warranted under 38 
C.F.R. § 4.16(a).


ORDER

Entitlement to a disability evaluation in excess of 50 
percent for bilateral hearing loss is not warranted.  
Entitlement to an initial rating in excess of 10 percent for 
tinnitus is not warranted.  Entitlement to a disability 
evaluation in excess of 30 percent for service-connected 
vertigo is not warranted.  Entitlement to a disability 
evaluation in excess of 10 percent for residuals of a right 
wrist fracture with secondary neuropathy is not warranted.  
To this extent, the appeal is denied.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
warranted.  To this extent, the appeal is granted, subject to 
applicable laws and regulations governing payment of VA 
monetary benefits.  


REMAND

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(b)(1), (2).  Regarding the issue of 
entitlement to a disability evaluation in excess of 10 
percent for residuals of a fractured left mandible and 
maxilla with temporomandibular joint dysfunction, the Board 
finds that additional examination is necessary to determine 
the severity of the service-connected disability.  

The veteran underwent a VA examination in September 2002.  
The VA examination report is inadequate for rating purposes.  
The 2002 VA examination report did not report whether the 
service-connected fractured left mandible and maxilla with 
temporomandibular joint dysfunction caused malunion of the 
mandible with moderate or severe displacement (dependent upon 
the degree of motion and relative loss of masticatory 
function).  See 38 C.F.R. § 4.150, Diagnostic Code 9904.  
Given that this information has not been provided, this claim 
must be remanded for a VA examination.  

Regarding the issue of entitlement to a disability evaluation 
in excess of 10 percent for facial scars, the Board finds 
that additional examination as well.  The veteran underwent a 
VA examination in September 2002.  The VA examination report 
is inadequate for rating purposes.  The 2002 VA examination 
report does not report whether the service-connected facial 
scars are elevated or depressed or whether the scars are 
adherent to underlying tissue which are characteristics of 
disfigurement under the revised Diagnostic Code 7800.  

Accordingly, this case is remanded for the following action: 

1.  The veteran should be afforded an 
appropriate VA examination to evaluate 
the nature and severity of the residuals 
of a fractured left mandible and maxilla 
with temporomandibular joint dysfunction.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  

The examiner should report all residuals 
of the fractured left mandible and 
maxilla with temporomandibular joint 
dysfunction.  In particular, the examiner 
should report the range of motion of the 
temporomandibular articulation.  The 
examiner should report whether the 
disability of the mandible is slight, 
moderate, or severe.  The examiner should 
provide a rationale for all conclusions.

2.  The veteran should be afforded a VA 
scars examination to evaluate the nature 
and severity of the facial scars.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.   

The examiner should describe the size of 
each of the three facial scars (length 
and width) in inches or centimeters.  For 
each scar, the examiner should report 
whether the surface contour of the scar 
is elevated or depressed on palpation and 
whether the scar is adherent to 
underlying tissue.  

The examiner should report whether the 
skin of the scar is hypo- or hyper- 
pigmented; whether the skin texture is 
abnormal (irregular, atrophic, shiny, 
scaly, etc.); whether the underlying soft 
tissue is missing; and whether the skin 
of the scar is indurated and inflexible.  
If any of these abnormalities are 
detected, the examiner should report the 
area/size of the abnormality in square 
inches or square centimeters.  

The examiner should indicate whether the 
facial scars cause disfigurement with 
visible or palpable tissue loss or gross 
distortion or asymmetry of one feature or 
paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears, 
cheeks, lips).  The examiner should take 
into consideration unretouched color 
photographs when evaluating under these 
criteria.

The examiner should report whether there 
is a frequent loss of covering of skin 
over the scar, if the scar is painful on 
objective examination, and whether the 
scar limits the function of the part 
affected.   

A complete rationale should be provided 
for any opinion given. If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

3.  Then the RO/AMC should readjudicate 
the issues on appeal.  If all the desired 
benefits are not granted, an appropriate 
supplemental statement of the case should 
be furnished to the appellant.  The case 
should then be returned to the Board if 
otherwise in order.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


